DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on August 11, 2022.
Claims 1, 3-15 and 17-25 are currently pending. Claims 2 and 16 have been canceled. Claims 1, 3, 12, 13 and 17 have been amended.  Claims 21-25 have been added.  Entry of this amendment is accepted and made of record.
Previous objection to claim 12 has been withdrawn in view of Applicant’s amendments filed August 11, 2022.
Previous rejection of claims 1, 3-15 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of Applicant’s amendments and remarks filed August 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 12, 13, 17-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer et al. (US 2013/0328657) (hereinafter Broghammer) in view of Astra et al. (US 2012/0105063) (hereinafter Astra).
Regarding claim 1, Broghammer teaches an apparatus, comprising: 
an indicator tab (thermochromic indicator) comprising an arm (L-shaped plate) composed of a material having a high thermal conductivity (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) (see Figures 5, 6A and 6B paragraphs 0002, 0024 and 0029); 
a visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) located on one end of the arm (second leg) (57) (see Figures 5, 6A and 6B), the visible portion (indicator surface (59) of thermochromic indicator) including a thermochromic material (thermochromic material) (see paragraphs 0029); and 
a fastening portion (first leg) (55) of the indicator tab (thermochromic indicator) located on an opposite end of the arm (L-shape plate) from the visible portion (indicator surface) (59), the fastening portion (first leg) (55) thermally contacting an electrical component (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) whose temperature is indicated by a color of the thermochromic material (thermochromic material) of the visible portion (indicator surface) (59) (see Figures 5, 6A and 6B and paragraphs 0029-0030);
wherein the high thermal conductivity of the arm conducts heat (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) from the fastening portion (first leg) (55) toward the visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) where the thermochromic material (thermochromic material) is located (see Figures 5, 6A and 6B and paragraphs 0029-0030). 
However, Broghammer does not explicitly teach the material of the arm further having a high electrical resistivity preventing an electrical short circuit between the electrical component and other nearby electrical components.
Astra teaches a material having a high electrical resistivity preventing an electrical short circuit between the electrical component and other nearby electrical components (electrical insulation 13 may, be formed from various plastics and casting resins, for example an epoxy resins (for example "Stycast") with an aluminum oxide powder or with glass beads; see paragraph 0037).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm as taught by Broghammer with the material further having high electrical resistivity as taught by Astra to prevent an electrical short circuit between the electrical component and other nearby electrical components.  One would be motivated to make this combination in order to protect the electrical component, to transfer the temperature of the electrical component and enable visual identification of a heated state as known in the art.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 Regarding claim 3, the prior combination further teaches the material of the arm having a high thermal conductivity conducting heat from the fastening portion toward the visible portion of the indicator tab where the thermochromic material is located (see Figures 5, 6A and 6B and paragraphs 0029-0030). 
However, Broghammer as modified by Astra does not explicitly teach the material being a metallic material.
Although, Broghammer as modified by Astra does not explicitly teach the material of the arm being a metallic material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the material of the arm being a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Broghammer further teaches the thermochromic material producing a color change based on at least one of changes in light reflection, light absorption, or light scattering properties with changes in temperature (see paragraphs 0014 and 0029).
Regarding claim 10, Broghammer further teaches the thermochromic material being a thermosensitive material with irreversible color change that indicates and records a temperature extreme that has occurred in the electrical component (see paragraphs 0014).
Regarding claim 12, Broghammer further teaches the visible portion (indicator surface (59) of thermochromic indicator) having a polygonal shape on the one end of the arm (second leg) (57) (see Figures 5, 6A and 6B), with the opposite end of the arm (first leg) (55) mounted on the electrical component (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) (see Figures 5, 6A and 6B and paragraph 0029).
Regarding claim 13, Broghammer teaches an apparatus, comprising: 
an indicator tab (thermochromic indicator) comprising an arm (L-shaped plate) composed of a material having a high thermal conductivity (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) (see Figures 5, 6A and 6B paragraphs 0002, 0024 and 0029); 
a visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) located on one end of the arm (second leg) (57) (see Figures 5, 6A and 6B), the visible portion (indicator surface (59) of thermochromic indicator) including a thermochromic material (thermochromic material) (see paragraphs 0029); 
a fastening portion (first leg) (55) of the indicator tab (thermochromic indicator) located on an opposite end of the arm (L-shape plate) from the visible portion (indicator surface) (59), the fastening portion (first leg) (55) thermally contacting an electrical component (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) in an enclosure (breaker case) (13), the temperature of the component indicated by a color of the thermochromic material (thermochromic material) of the visible portion (indicator surface) (59) (see Figures 5, 6A and 6B and paragraphs 0029-0030); and 
an observation port (window lens) (37) in a cover of the enclosure (breaker case) (13) (see Figure 5), juxtaposed with the visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) enabling visual observation of the color of the thermochromic material from outside of the enclosure (breaker case) (13) (see Figure 5 and paragraph 0029);
wherein the high thermal conductivity of the arm conducts heat (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) from the fastening portion (first leg) (55) toward the visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) where the thermochromic material (thermochromic material) is located (see Figures 5, 6A and 6B and paragraphs 0029-0030)
However, Broghammer does not explicitly teach the material of the arm further having a high electrical resistivity preventing an electrical short circuit between the electrical component and other nearby electrical components.
Astra teaches a material having a high electrical resistivity preventing an electrical short circuit between the electrical component and other nearby electrical components (electrical insulation 13 may be formed from various plastics and casting resins, for example an epoxy resins (for example "Stycast") with an aluminum oxide powder or with glass beads; see paragraph 0037).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm as taught by Broghammer with the material further having high electrical resistivity as taught by Astra to prevent an electrical short circuit between the electrical component and other nearby electrical components.  One would be motivated to make this combination in order to protect the electrical component, to transfer the temperature of the electrical component and enable visual identification of a heated state as known in the art.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 17, the prior combination further teaches the material of the arm having a high thermal conductivity conducting heat from the fastening portion toward the visible portion of the indicator tab where the thermochromic material is located (see Figures 5, 6A and 6B and paragraphs 0029-0030). 
However, Broghammer as modified by Astra does not explicitly teach the material being a metallic material.
Although, Broghammer as modified by Astra does not explicitly teach the material of the arm being a metallic material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the material of the arm being a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Broghammer further teaches the thermochromic material producing a color change based on at least one of changes in light reflection, light absorption, or light scattering properties with changes in temperature (liquid crystal color change) (see paragraphs 0014 and 0029).
Regarding claim 19, Broghammer further teaches the thermochromic material being a thermosensitive material with irreversible color change that indicates and records a temperature extreme that has occurred in the electrical component (see paragraphs 0014).
Regarding claim 20, Broghammer the enclosure is at least one of load center enclosure (breaker case (13) of circuit breaker (11)) (see paragraph 0024).
Regarding claim 21, the prior combination teaches all the limitations of claim 1, the prior combination further teaches the material of the arm comprising a composite including an organic polymer (epoxy resin) material with high electrical resistivity and an inorganic filler  (aluminum oxide powder) having high thermal conductivity(electrical insulation 13 may be formed from various plastics and casting resins, for example an epoxy resins (for example "Stycast") with an aluminum oxide powder or with glass beads; see paragraph 0037).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm as taught by the prior combination with a composite including an organic polymer material with high electrical resistivity and an inorganic filler  having high thermal conductivity as taught by Astra.  One would be motivated to make this combination in order to protect the electrical component, to transfer the temperature of the electrical component and enable visual identification of a heated state as known in the art.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 22, the prior combination teaches all the limitations of claim 21.
However, Broghammer as modified by Astra does not explicitly teach the composite further including an embedded thermochromic additive.

    PNG
    media_image1.png
    490
    397
    media_image1.png
    Greyscale
Although, Broghammer as modified by Astra does not explicitly teach the composite further including an embedded thermochromic additive, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the composite further including an embedded thermochromic additive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 23, Broghammer teaches the arm (L-shaped plate) including a first side (first side) and a second side (second side) opposite the first side, the first side of the arm at the fastening portion (first leg) (55) is configured to make thermal contact with the electrical component (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip), the visible portion is at least on a second side of the arm (see Figure 6A and paragraphs 0002, 0024 and 0029).
Regarding claim 25, the prior combination teaches all the limitations of claim 1, Broghammer teaches the observation port (window lens) (37) enabling visual observation of the color of the thermochromic material of each of the indicator tabs (indicator surface (59) of thermochromic indicator) from outside of the enclosure breaker case) (13) (see Figure 5 and paragraph 0029).
However, Broghammer as modified by Astra does not explicitly teach the indicator tab comprising a plurality of the indicator tabs and the electrical component comprises a plurality of the electrical components, each indicator tab from the plurality of the indicator tabs being thermally connected to a respective electrical component from the plurality of the electrical components.
Although, Broghammer as modified by Astra does not explicitly teach the indicator tab comprising a plurality of the indicator tabs and the electrical component comprises a plurality of the electrical components, each indicator tab from the plurality of the indicator tabs being thermally connected to a respective electrical component from the plurality of the electrical components, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the indicator tab comprising a plurality of the indicator tabs and the electrical component comprises a plurality of the electrical components, each indicator tab from the plurality of the indicator tabs being thermally connected to a respective electrical component from the plurality of the electrical components, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. S1. Regis Paper Co. v. Bemis Co., 193 USPQ8.

(Claims 4, 6, 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Astra as applied to claims 1 and 13 above, in further view of Nakasuji et al. (US 4028118) (hereinafter Nakasuji).
Regarding claim 4, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Astra does not explicitly teach the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating, an embedded thermochromic additive in a coating, or an ordered structure of a polymer with an incorporated thermochromic additive in a coating.
Nakasuji teaches the thermochromic material being a coating on a substrate body of the visible portion (see column 16, lines 61-66 and column 17, lines 14-22), the coating being at least one of a thermochromic polymer coating (see Abstract, column 10, line 42 through column 12, line 5) and an embedded thermochromic additive in a coating (see column 11, line 67 through column 12, line 5 and column 17, lines 14-22).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating and an embedded thermochromic additive in a coating as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
Regarding claim 6, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Astra does not explicitly teach the thermochromic material being an organic material.
Nakasuji teaches the thermochromic material being an organic material (see column 2, lines 25-33 and column 5, lines 61-64).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being an organic material as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, the prior combination teaches all the limitations of claim 1, Broghammer further teaches the thermochromic material being on the indicator tab.
However, Broghammer as modified by Astra does not explicitly teach the thermochromic material being a thermoplastic coating.
Nakasuji teaches the thermochromic material is a thermoplastic coating (see column 10, lines 60-64 and column 11, lines 42-44).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being a thermoplastic coating as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Astra does not explicitly teach the thermochromic material being an inorganic thermochromic material.
Nakasuji teaches the thermochromic material being an inorganic thermochromic material (see column 5, lines 61-64 and column 11, line 67 through column 12, line 5)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being an inorganic material as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, the prior combination teaches all the limitations of claim 13.
However, Broghammer as modified by Astra does not explicitly teach the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating, an embedded thermochromic additive in a coating, or an ordered structure of a polymer with an incorporated thermochromic additive in a coating.
Nakasuji teaches the thermochromic material being a coating on a substrate body of the visible portion (see column 16, lines 61-66 and column 17, lines 14-22), the coating being at least one of a thermochromic polymer coating (see Abstract, column 10, line 42 through column 12, line 5) and an embedded thermochromic additive in a coating (see column 11, line 67 through column 12, line 5 and column 17, lines 14-22).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating and an embedded thermochromic additive in a coating as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Astra as applied to claims 1 and 13 above, in further view of Biermann et al. (US 2017/0056292) (hereinafter Biermann).
Regarding claim 5, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Astra does not explicitly teach the visible portion including the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion.
Biermann teaches the visible portion (temperature sensitive component) (18’’) including the thermochromic material (thermochromic ink or dye) as an embedded thermochromic additive in a body portion (barrel) (12’’) of the visible portion (see Figure 5 and paragraph 0026).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the visible portion as taught by the prior combination to include the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion coating as taught by Biermann.  One would be motivated to make this combination in order to provide an alternative thermochromic material to provide a fast visual indication of a temperature change.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, the prior combination teaches all the limitations of claim 13.
However, Broghammer as modified by Astra does not explicitly teach the visible portion including the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion.
Biermann teaches the visible portion (temperature sensitive component) (18’’) including the thermochromic material (thermochromic ink or dye) as an embedded thermochromic additive in a body portion (barrel) (12’’) of the visible portion (see Figure 5 and paragraph 0026).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the visible portion as taught by the prior combination to include the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion coating as taught by Biermann.  One would be motivated to make this combination in order to provide an alternative thermochromic material to provide a fast visual indication of a temperature change.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Astra as applied to claim 1 above, in further view of Brown et al. (US 6260414) (Hereinafter Brown).
Regarding claim 9 the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Astra does not explicitly teach the thermochromic material being a thermochromic organic material in which organic dyes made from liquid crystals change color reversibly when their temperature is changed.
Brown teaches the thermochromic material being a thermochromic organic material in which organic dyes made from liquid crystals change color reversibly when their temperature is changed (see column 3, lines 2-6, lines 12-23, column 5, lines 24-27 and column 6, lines 20-26).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with a thermochromic organic material in which organic dyes made from liquid crystals change color reversibly when their temperature is changed as taught by Brown.  One would be motivated to make this combination in order to provide thermochromic material that is cost effective and convenient to manufacture with known manufacturing techniques.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Astra as applied to claim 1 above, in further view of Roche (US 2008/0063026) (hereinafter Roche).
Regarding claim 24, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Astra does not explicitly teach the fastening portion including a hole configured to receive a fastener for connecting the indicator tab so that the fastening portion is in thermal contact with the electrical component, or the indicator tab is connected using a clamp so that the fastening portion is in thermal contact with the electrical component.
Roche teaches the fastening portion (washer) (90) including a hole (hole occupied by bolt (24)) configured to receive a fastener (bolt) (24) for connecting the indicator tab (projecting tab) (92) so that the fastening portion (washer) (90) is in thermal contact with the electrical component (electrical connections) (12 and 14) (see paragraph 0049 and Figure 12).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening portion as taught by the prior combination to include including a hole configured to receive a fastener for connecting the indicator tab so that the fastening portion is in thermal contact with the electrical component as taught by Roche.  One would be motivated to make this combination in order to provide an alternative way to securely fasten the indicator tab to the electrical component. 

Response to Arguments
Applicant’s arguments, see Remarks, filed August 11, 2022, with respect to the rejection(s) of claims 1, 3, 8, 10, 12, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer et al. (US 2013/0328657) (hereinafter Broghammer) in view of Tomatsu (JP 2001120853 A) (hereinafter Tomatsu) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Broghammer in view of Astra (see instant rejection of claims 1, 3, 8, 10, 12, 13 and 17-20 above).
Applicant arguments in pages 12-13 that “Broghammer is directed to a circuit breaker (as acknowledged on page 9 of the Office Action), which is clearly not a load center as would be understood by one skilled in the art. Broghammer is silent as to an observation port in a cover of a load center enclosure, juxtaposed with the visible portion of the indicator tab enabling visual observation of the color of the thermochromic material from outside of the load center enclosure.” This argument is not persuasive.
The Examiner respectfully submits that the claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. One with ordinary skill in the art would understand that a load center is often known by a variety of common names: circuit breaker panel, panelboard and/or fuse box as evidenced by Elliot Electric Supply (see page 1). Therefore, the breaker case (13) of circuit breaker (11) as disclosed by Broghammer reads on the claimed language of a “load center enclosure” of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached M-Th 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANICE M SOTO/Examiner, Art Unit 2855  

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855